AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Bank of New York Mellon
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00065-APG-BNW
Blackrose Investments, LLC, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of plaintiff Bank of New York Mellon and against Blackrose
         Investments, LLC as follows: It is hereby declared that any interest Blackrose Investments, LLC
         acquired in the property located at 2691 Juniper Hills #101 in Las Vegas, Nevada at the HOA
         foreclosure sale conducted on 9/9/2014 was subject to the deed of trust.




         2/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
